Case 5:19-cv-05103-ELW Document 17              Filed 07/28/20 Page 1 of 3 PageID #: 1464




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


  ROBERT MOONEY                                                                PLAINTIFF


         v.                       CIVIL NO. 5:19-CV-5103


  ANDREW M. SAUL, Commissioner,
  Social Security Administration                                               DEFENDANT


                                  MEMORANDUM OPINION

         Plaintiff, Robert Mooney, brings this action pursuant to 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of the Social Security Administration

  (Commissioner) denying his claims for a period of disability and disability insurance benefits

  (DIB) under the provisions of Title II of the Social Security Act (Act). In this judicial review,

  the Court must determine whether there is substantial evidence in the administrative record to

  support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed his current application for DIB on April 14, 2016, alleging

  an inability to work since July 1, 2014, due to anxiety, depression, post-traumatic stress

  disorder (PTSD), and bipolar disorder. (Tr. 74, 81). For DIB purposes, Plaintiff maintained

  insured status through December 31, 2019. (Tr. 74, 81). An administrative hearing was held

  on November 16, 2018, at which Plaintiff and a vocational expert testified. (Tr. 30-72).

         By written decision dated January 16, 2019, the ALJ found that during the relevant

  time period, Plaintiff had severe impairments of bipolar disorder, post-traumatic stress

  disorder, and personality disorder. (Tr. 12). However, after reviewing all of the evidence

  presented, the ALJ determined that Plaintiff’s impairments did not meet or equal the level of

                                                 1
Case 5:19-cv-05103-ELW Document 17              Filed 07/28/20 Page 2 of 3 PageID #: 1465



  severity of any impairment listed in the Listing of Impairments found in Appendix I, Subpart

  P, Regulation No. 4. (Tr. 13). The ALJ found that Plaintiff retained the residual functional

  capacity (RFC) to perform a full range of work at all exertional levels but with the following

  non-exertional limitations: Plaintiff was limited to low stress work, defined as work that did

  not involve more than occasional, superficial interaction with co-workers or the public, and

  that did not require the ability to carry out complex tasks or instructions. (Tr. 14). With the

  help of a vocational expert (VE), the ALJ determined that Plaintiff was unable to perform his

  past relevant work as a procurement manager. (Tr. 16). Considering the Plaintiff’s age,

  education, work experience, and RFC, the ALJ found that there were jobs that existed in

  significant numbers in the national economy that Plaintiff could have performed, such as a

  hand packager, a router clerk, and a document preparer. (Tr. 17). Therefore, the ALJ concluded

  that the Plaintiff had not been under a disability, as defined in the Social Security Act, from

  July 1, 2014, through the date of the decision. (Tr. 17).

         Plaintiff then requested a review of the hearing decision by the Appeals Council, which

  denied that request on April 6, 2019. (Tr. 1-6). Subsequently, Plaintiff filed this action. (Doc.

  4). This case is before the undersigned pursuant to the consent of the parties. (Doc. 3). Both

  parties have filed appeal briefs, and the case is now ready for decision. (Docs. 15, 16).

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that



                                                 2
Case 5:19-cv-05103-ELW Document 17              Filed 07/28/20 Page 3 of 3 PageID #: 1466



  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

  stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

  Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

  substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

  summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

  Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

  ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

         IT IS SO ORDERED AND ADJUDGED this 28th day of July, 2020.




                                                /s/ Erin L. Wiedemann
                                                HON. ERIN L. WIEDEMANN
                                                UNITED STATES MAGISTRATE JUDGE




                                                 3
